Citation Nr: 1753948	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-09 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for chronic lumbosacral strain, rated 
10 percent disabling prior to June 23, 2014, and 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to September 1984.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) rating decision, which denied entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain, and determined that new and material evidence had not been received to reopen the claim of service connection for left knee disability.  A notice of disagreement was filed in September 2012, a statement of the case was issued in March 2014, and a substantive appeal was received in March 2014.  In a July 2014 rating decision, a 20 percent disability rating was assigned to chronic lumbosacral strain, effective June 23, 2014.  As the Veteran has not expressed satisfaction and there are higher available ratings, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing in March 2017; the transcript is of record.

At his March 2017 hearing before the Board, the Veteran/representative raised the issue of entitlement to a cervical spine disability.  03/08/2017 Hearing Transcript at 11.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits   

The issues of entitlement to an increased rating for chronic lumbosacral strain and entitlement to service connection for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1984 decision, entitlement to service connection for left knee disability was denied; the Veteran did not file a notice of disagreement.

2.  Additional evidence received since the RO's December 1984 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The December 1984 RO decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.1103 (2017).

2.  New and material evidence has been received since the December 1984 decision that denied entitlement to service connection for a left knee disability and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Discussion

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In a December 1984 rating decision, the RO denied entitlement to service connection for a left knee disability.  Treatment records were on file which reflected that in September 1984 the Veteran suffered a left knee abrasion due to a motorcycle accident.  11/29/1984 Medical Treatment Record-Non-Government Facility.  The RO determination found that the available evidence did not support a finding that a left knee disability was due to service, making a finding that the left knee condition was considered acute and transitory.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In February 2011, the Veteran submitted a claim to reopen.  VA treatment records reflect continued complaints of knee pain.  09/16/2016 CAPRI.  The Veteran testified that she wears a brace, and she asserts that she may have arthritis or deterioration of the knee due to the in-service motorcycle accident.  03/08/2017 Hearing Transcript at 18.  

As detailed above, there is a low threshold for finding new evidence that raises a reasonable possibility of substantiating the claim.  Based on the Veteran's testimony and continued complaints of knee pain, the Board finds that such lay assertions trigger VA's duty to assist by providing a medical opinion which may raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  

For the above reasons, the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted regarding the left knee; the petition to reopen is allowed.


REMAND

Left knee

In light of the in-service motorcycle accident and the Veteran's VA treatment reports showing continued left knee pain, the Board finds that Veteran should be afforded a VA examination to assess the nature and etiology of her claimed left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Lumbar spine

The Veteran asserts that she has radiculopathy associated with her lumbar spine disability.  03/08/2017 Hearing Transcript at 5.  

The medical record reflects conflicting findings regarding radiculopathy or sciatica associated with the lumbar spine.  Some of the conflicting medical evidence is as follows:

A January 2008 VA physical therapy record reflects an assessment of lumbar radiculopathy.  04/19/2011 Medical Treatment Record-Government Facility at 
62-63.  

A June 2009 VA complaints of back pain and assessment of sciatica.  04/19/2011 Medical Treatment Record-Government Facility at 65-67.  

A February 2010 record reflects a very small spasm of the left mid trapezius muscle and another in the mid left back extending into the lateral aspects of the mid-torso with sensation and strength grossly non-focal on neurological testing.  Id. at 72.  

A February 2015 VA record reflects that the Veteran signed a consent form for long-term opioid treatment for pain associated with lumbar radiculopathy.  09/16/2016 CAPRI at 346.  

A May 2015 VA record reflects that the Veteran underwent a therapeutic injection due to sciatica.  Id. at 315.  

An August 2016 VA treatment record reflects an assessment of lumbar spine pain most likely due to SI joint dysfunction with no neurological changes suggestive of radiculopathy or myelopathy.  Id. at 54.  

A subsequent August 2016 VA treatment record reflects an assessment of lumbar spine L5-S1 DDD with bilateral pars defects spondylolysis at L5 and Grade I spondylolisthesis with no clear neurological concerns.  Id. at 29.  

In light of the findings contained within the VA treatment records, clarification from a neurologic specialist is sought as to whether the Veteran has radiculopathy associated with her service-connected lumbar spine disability.  

Additionally, the United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  It is assumed that such range of motion findings are only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

In April 2017, the Veteran submitted records from the chiropractic records from the Center for Physical Excellence.  The Veteran asserted that she was unable to obtain all records due to costs associated with the request.  Request that the Veteran complete a release/authorization regarding any outstanding medical providers, and, thereafter, request the records.  Additionally, while in remand status, associate updated VA treatment records for the period from September 14, 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a release with regard to any outstanding medical providers, to include from the Center for Physical Excellence.  Thereafter, request treatment records from any identified medical providers.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the virtual folder updated VA treatment records for the period from September 14, 2016.

3.  After completing #1 and #2 and associating any records with the claims file, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of her claimed left knee disability.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the left knee.

b)  Is it at least as likely as not (i.e., a likelihood of 
50 percent or more) that a disability affecting the left knee is due to or began in active service.  

The examiner is advised that the Veteran is competent to report her symptoms and history; and that her reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and, whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  After completing #1 and #2 and associating any records with the claims file, schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide comment on how the lumbar spine disability affects his functioning and daily activities.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  The examiner is to provide a comprehensive rationale for the opinions.  

5.  After completing #1 and #2 and associating any records with the claims file, schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess any neurological symptoms associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the left or right lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, to include, but not limited to bowel or bladder impairment.  

Consideration should be given to the VA treatment records which variously reflect sciatica and radiculopathy.  See recitation of some relevant medical records in the body of this remand.

If associated neurological impairment is found, the examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify muscular atrophy, if any.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  After completion of the above, review the relevant evidence of record and readjudicate the service connection and increased rating issues.  If any sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


